PARKER, Chief Judge.
Ivan Adams appeals the trial court’s order summarily denying his motion for posteonviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm, in part, but reverse and remand to the trial court to conduct an evidentiary hearing on three issues.
Counsel for Adams, the state attorney, and the trial court have carefully provided the record and have researched the eight issues that Adams raised. After reviewing the record and arguments, we conclude that Adams is entitled to an evidentiary hearing on the following issues: (1) alleged ineffective assistance of counsel in failing to object to an erroneous self-defense jury instruction; (2) alleged ineffective assistance of counsel in failing to request a jury instruction regarding the defendant’s use of psychotropic medications; and, (3) alleged ineffective assistance of counsel in failing to call a witness at trial whose deposition supported the defendant’s claim of self-defense.
We affirm the trial court on the other five issues that Adams raised in his motion. We reverse the trial court as to the issues listed above and remand this case for an evidentia-ry hearing on these issues.
DANAHY and FRANK, JJ., concur.